department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date number release date legend org - organization name xx - date address - address org address taxpayer_identification_number form tax_year s ended person to contact id number contact numbers group manager contact number certified mail - return receipt requested dear in a determination_letter dated september 19xx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective january 20xx this is a final letter with regard to your exempt status we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on january 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code you are required to file federal_income_tax returns for the for tax period s shown above if you have not yet filed these returns please file them with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter thank you for your cooperation sincerely nanette m downing director eo examinations form_886 a department of the treasury - internal_revenue_service explanation of items - revocation tax schedule no or exhibit name of taxpayer year period ended assessment org address city state 20xx12 20xx12 20xx12 legend org - organization name state - state co-4 - through companies county - county xx - date address - address president - president city - city co-1 through issues whether an organization can lawfully retain its tax-exempt status under sec_501 of the internal_revenue_code irc as originally granted in 19xx by the irs when it was originally organized as a fire- fighting company and has since abandoned that purpose and replaced it with a purely social content whether all income from the activities of an organization which does not maintain a book-of-accounts or general ledger and therefore cannot produce a statement of income and expense and which further engages all revenue activities and which further induces the public-at-large to members of the public-at-large in consider membership in order to participate in the many social activities should be includable for tax purposes and considered the income from a for-profit business as opposed to that of a tax-exempt_organization as discharge of whether income derived from the cancellation of debt cod sometimes referred to indebtedness or doj on an original loan amount of dollar_figure building improvement loan is taxable to an organization where the cod equals dollar_figure as asserted by the organization’s president facts the examined organization was incorporated in 18xx as a co-1 and later granted tax-exempt status in 19xx under sec_501 of the irc and was named after the community it was intended to serve org city operating as a social_club since 19xx the co-1 during an interview with president the organization’s current president president disclosed that surrendered or transferred all fire-fighting equipment over to the co-2 which itself had formed a centralized co-1 this transfer of equipment and the decision to no longer continue as a co-1 took place in december of 19xx that the original purpose of the organization was abandoned in that it purposefully withdrew from any further is engagement as a fire-fighting organization from that point forward the members of the organization continued to operate as a social_club thereby providing for the continued socialization of its members and also continued to set_aside a small amount of each member’s dues for at no point did the organization attempt to amend its exempt status with either the purchase of an insurance benefit the city or the internal_revenue_service irs instead it routinely engaged the general_public in for-profit transactions as evidenced by paid advertisements for such things as hall-rentals food and beverage sales gaming adult-toy bingo kid’s toy bingo and raffles and which operated as a social_club offering take-out services to the public as given in the march 20xx minutes there is no record of the organization reporting income from unrelated business transactions nor was a 990-t filing requirement ever established for the years ending december 20xx 20xx 20xx 20xx 20xx and 20xx six consecutive years the organization failed to file form_990 president asserted that at some point in 20xx the organization realized that it had ignored its filing_requirements possibly in response to media coverage of the automatic revocation of exempt form 886-a crev department of the treasury - internal_revenue_service page -1- department of the treasury - internal_revenue_service schedule no or exhibit form bb6a name of taxpayer explanation of items - revocation tax_year period ended assessment org address city state 20xx12 20xx12 20xx12 organizations that failed to file for three consecutive years and in an attempt to retain its status filed form 990-n electronically throughout the interview president affirmed the preceding statements as fact the organization’s application to the court of common pleas county city states that the purpose for which it org is formed is for the control and extinguishment of fire this sentiment of purpose is repeated in article i of the constitution of the organization with the words the object of this company shall be fully recognizing the benefits and advantages to be derived from a well organized body of men in case of fire to preserve the property of fellow citizens from the ravages of that destructive element we do hereby form ourselves into an association to be known as org no of the co-2 city while the preceding language exemplifies the conduct of a corporation organized to provide an important social- welfare service the fighting of fire and which would normally be found to meet the requirements of sec_501 it was made clear during the initial interview process that org no longer exists to offer such an important benefit to the community instead it operates to provide a social benefit to its members only as funded by engaging the public in for-profit business transactions which range from various forms of bingo such as adult toy bingo where the prizes are apparently of an erotic nature as suggested by the names of the vendors ie co-3 and co-4 to in almost all cases line dancing where couples are admitted for a fee to small games of chance various raffles there is evidence of the sale sometimes take-out sales of food and beverages some of which are alcoholic thereby causing it to function more like a social_club typically exempt under sec_501 of the irc an examination of the check register over a three-year period 20xx 20xx and 20xx indicates the purchase of beer and booze but during the initial interview president is on record for having stated that no alcohol is stored on the property also during the interview and in response to question number president disclosed an amount not previously reported as cancellation of debt or debt forgiveness and which amount has never been reported for tax purposes the question and answer are repeated here cancellation of debt question because we irs have no filing activity from 20xx to 20xx what other possible sources of income may consider for example the sale of real_property on which have been excluded from the annual reporting process there may have been a capital_gain or cancellation-of-debt income as may be found from the forgiveness of a loan or other financial obligation answer there is about dollar_figure cancellation of debt income on a loan of dollar_figure from the co-2 see electronic work paper 3-d-6 copy of the organization’s chronological historical events which serves as evidence of the origination of the loan consideration of taxable_income based on analysis of bank_deposits and check registers during the initial interview it was established that the treasurer of the organization did not maintain sufficient accounting books_and_records to establish a statement of income or loss work paper 3-c-1 conclusion as such it was necessary to rely on an analysis of deposits and check register entries to establish an estimate of income and allowable expenses which is shown in the following illustrations form 886-a crev department of the treasury - internal_revenue_service page -2- form_8 a department of the treasury - internal_revenue_service explanation of items - revocation tax schedule no or exhibit assessment name of taxpayer org address city state year period ended 20xx12 20xx12 20xx12 the sum of all known deposits including interest earned as verified against bank statements was used to estimate total revenue the final amount was reduced by the amount of transfers between accounts the agent was able to establish that debt-forgiveness occurred only in the year ending december 20xx the sum of all recorded checks as verified against both the check register and bank statements and bank fees was used as an estimate of allowable expenses adjusted according to the following criteria first only those entries where an identifiable memo entry was recorded will be considered as allowable in the absence of a memo entry the amount was disallowed second all disbursements identified as inventory food and beverages was allowed at the rate of seventy-five percent of identifiable costs this was done to consider an estimate of twenty-five percent as an estimate of remaining inventory carried forward as tangible assets items of future economic benefit third all entries that indentified a capital improvement were disallowed under sec_263 of the irc see law table deleted table deleted table deleted computation of tax based on the amounts given in the preceding illustrations the agent developed a computation of income_tax as shown in the next set of illustrations when the amounts of tax for the three years under examination are summed the final amount of income taxes due before any interest and or penalties is dollar_figure table deleted table deleted table deleted law form 886-a rev department of the treasury - internal_revenue_service page -3- form 886a department of the treasury - internal_revenue_service explanation of items - revocation tax schedule no or exhibit name of taxpayer year period ended assessment org address city state 20xx12 20xx12 20xx12 applicable internal_revenue_code sections authority to grant tax-exempt status sec_501 - provides in general that an organization is tax exempt if it is organized as a civic league but may not be organized for profit and further that it be operated exclusively for the promotion of social welfare sec_501 - holds that subparagraph a shall not apply to an entity unless no part of the net_earnings of such entity inures to the benefit of any private_shareholder_or_individual this includes the body of members of an organization authority to require an annual return sec_6033 - holds in general that except as provided in paragraph every organization_exempt_from_taxation under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purpose of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe except that in the discretion of the secretary any organization described in sec_401 may be relieved from stating in its return any information which is reported in returns filed by the employer which established such organization authority to impose recordkeeping requirements sec_6001 - holds that every person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe authority to impose a tax on corporations sec_11 - provides the authority to impose a tax for each taxable_year on the taxable_income of every individuals and corporation corporations have a liability to pay like the income_tax on individuals the income_tax on corporations is gradual sec_11 - provides in general that the amount of the tax imposed by subsection a shall be the sum of b a percent of so much of the taxable_income as does not exceed dollar_figure authority to revoke exempt status sec_6033 in general - if an organization described in subsection a or i fails to file an annual return or notice required under either subsection for consecutive years such organization's status as an organization exempt from tax under sec_501 shall be considered revoked on and after the date set by the secretary for the filing of the third annual return or notice the secretary shall publish and maintain a list of any organization the status of which is so revoked sec_6033 application necessary for reinstatement - any organization the tax-exempt status of which is revoked under paragraph must apply in order to obtain reinstatement of such status regardless of whether such organization was originally required to make such an application income from whatever source derived form 886-a rev department of the treasury - internal_revenue_service page -4- forn a department of the treasury - internal_revenue_service explanation of items - revocation tax schedule no or exhibit name of taxpayer year period ended assessment org address city state 20xx12 20xx12 20xx12 sec_61 gross_income defined - except as otherwise provided in this subtitle gross_income means all income from whatever source derived including but not limited to the following items a compensation_for services including fees commissions fringe_benefits and similar item sec_61 gross_income derived from business taxable_income defined sec_63 in general - except as provided in subsection b for purposes of this subtitle the term taxable_income means gross_income minus the deductions allowed by this chapter cancellation of debt_discharge of indebtedness as taxable_income sec_61 income_from_discharge_of_indebtedness is includable as taxable_income allowable expenses which reduce taxable_income sec_162 trade_or_business_expenses in general - there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including beyond this point the code applies the basic criteria that most expenses must meet in order to be claimed as trade_or_business deductions and details a number of expenses that are automatically disallowed expenses disallowed which are considered capital expenditures sec_263 - provides that generally taxpayers must capitalize amounts paid to improve tangible_property applicable treasury regulations authority regarding record-keeping requirements sec_1_6001-1 - provides in general that except as provided in paragraph b of this section any person subject_to tax under subtitle a of the code including a qualified_state individual income_tax which is treated pursuant to sec_6361 as if it were imposed by chapter of subtitle a or any person required to file a return of information with respect to income shall keep such permanent books of account or records including inventories as are sufficient to establish the amount of gross_income deductions credits or other matters required to be shown by such person in any return of such tax or information sec_1_6001-1 - every organization exempt from tax under sec_501 shall keep such permanent books of account or records including inventories as are sufficient to show specifically the items of gross_income receipts and disbursements such organizations shall also keep such books_and_records as are required to substantiate the information required by sec_6033 see sec_6033 and sec_1_6033-1 through -3 sec_1_6001-1 - the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained so long as the contents thereof may become material in the administration of any internal revenue law prohibition of social_club as the primary activity of a social_welfare_organization sec_1_501_c_4_-1 - holds that the promotion of social welfare does not include direct or indirect participation or intervention in political campaigns on behalf of or in opposition to any candidate for public form 886-a crev department of the treasury - internal_revenue_service page -5- form_8 a department of the treasury - internal_revenue_service explanation of items - revocation tax schedule no or exhibit name of taxpayer year period ended assessment org addtess city state 20xx12 20xx12 20xx12 office nor is an organization operated primarily for the promotion of social welfare if its primary activity is operating a social_club for the benefit pleasure or recreation of its members or is carrying on a business with the general_public in a manner similar to organizations which are operated for profit authority to impose a tax sec_1_11-1 every corporation foreign or domestic is liable to the tax imposed under sec_11 except corporations specifically excepted under such section from such tax corporations expressly exempt from all taxation under subtitle a of the code see sec_501 and corporations subject_to tax under sec_511 note however that sec_511 deals with the right to impose tax on unrelated_business_income which is deemed not to be applicable in the case of an organization that is being considered for revocation the tax effect is the same under either sec_11 or sec_511 in that the right to impose the tax is equal cancelled debt is taxable_income sec_1_61-12 - holds that a taxpayer will realize income if a debt that is owed is cancelled or discharged in general the discharge_of_indebtedness in whole or in part may result in the realization of income if for example an individual performs services for a creditor who in consideration thereof cancels the debt the debtor realizes income in the amount of the debt as compensation_for his services a taxpayer may realize income by the payment or purchase of his obligations at less than their face value in general if a shareholder in a corporation which is indebted to him gratuitously forgives the debt the transaction amounts to a contribution to the capital of the corporation to the extent of the principal of the debt applicable revenue rulings retirement benefits alone not sufficient to uphold exemption under sec_501 revrul_81_58 - holds that a nonprofit police officer association which is primarily engaged in providing retirement benefits to members and death_benefits to the beneficiaries of members does not qualify for exemption this ruling cites from federal_income_tax under sec_501 of the code as a social_welfare_organization revrul_75_199 with a similar outcome minor or incidental benefit alone not sufficient to uphold exemption under sec_501 revrul_75_199 - in regard to an organization that was formed to provide sick benefits for its members and pay death_benefits to the beneficiaries of members and where membership is restricted to individuals of good moral character and health who belong to a particular ethnic group and reside in a stated geographical area it was held that since the benefit from the organization in question is for its members and there is only minor and incidental benefit to the community as a whole the organization does not qualify for exemption from federal_income_tax under sec_501 of the code dancing other social events allowable provided that the original exempt_purpose is intact revrul_74_361 rev_rul superseded - an organization whose primary activity is maintaining and operating a volunteer_fire_department for the benefit of the community is exempt from federal_income_tax under sec_501 of the internal_revenue_code of even though the principal source of its income is from operating social facilities for its members and holding regular public dances note that in the present case this cannot be used as a remedy to ignore the sales of dance lessons and offering social dancing to members of the general form 886-a rrev department of the treasury - internal_revenue_service page -6- form_8 a department of the treasury - internal_revenue_service explanation of items - revocation tax schedule no or exhibit name of taxpayer year period ended assessment org addtess city state 20xx12 20xx12 20xx12 public as both rulings observe that this applies only in the case_of an organization whose primary activity is maintaining and operating a volunteer_fire_department for the benefit of the community in the present case such activity has been abandoned and the date of abandonment is december 19xx organization’s social welfare program is not its primary activity revrul_68_46 - an organization does not qualify for exemption from federal_income_tax under sec_501 of the internal_revenue_code of where it is primarily engaged in renting a commercial building and operating a public banquet and meeting hall having bar and dining facilities interpretation of sec_501 which recognizes the creation of an instrumentality by government to be a remedy to revocation but only if the government controls the organization which is not evident in this case revrul_87_126 - holds that a nonprofit firefighters’ association an association of firefighters employed by a community fire department and that was established and maintained by the local_government to provide retirement benefits for certain of its firefighters which is engaged in providing retirement benefits to members qualifies for exemption from federal_income_tax under sec_501 of the code as a social_welfare_organization but only insofar as the organization is under the control of the local_government in the current case this would not serve as a remedy to revocation as the organization is no longer a fire-fighting organization its purpose is purely social in nature and there is no intervention or control by government it is operated by its members applicable revenue_procedure authority to revoke exempt status revenue_procedure 20xx-9 - a determination_letter or ruling recognizing exemption may not be relied upon if there is a material_change inconsistent with exemption in the character the purpose or the method of operation of the organization or change in the applicable law also a determination_letter or ruling may not be relied upon if it was based on any inaccurate material factual representations and further a determination_letter or ruling recognizing exemption may be revoked or modified by a notice to the taxpayer to whom the determination_letter or ruling was issued citable u s tax_court cases engaging in a commercial or for-profit activity los angeles county remount association petitioner v commissioner of internal revenue respondent docket no filed date the information before the court does not show that the organization has been carrying out its exempt purposes however it does show the organization has been engaging in commercial activity these activities are conducted in a commercial manner and are not exempt_activities within the intendment of sec_501 of the code as such the commissioner of internal revenue respondent subsequently revoked petitioner's exempt status by letter dated april 19xx with the following explanation the information before us does not show that you have been carrying out your stated purposes however it does show that you have been engaging in an operation known as the ‘pepper tree ranch a commercial activity ’ this activity consists primarily of boarding rental of four horses owned by you and the collection of fees for_the_use_of your grounds by persons wishing to ride or exercise their own horses these activities are conducted in a commercial manner and are decision will be entered for not exempt_activities within the intendment of sec_501 of the code form 886-a crev department of the treasury - internal_revenue_service page -7- form_886 a department of the treasury - internal_revenue_service explanation of items - revocation tax schedule no or exhibit name of taxpayer year period ended assessment org address city state 20xx12 20xx12 20xx12 respondent commissioner of internal revenue operating for other than exclusively for the promotion of social welfare american women buyers club inc plaintiff-appellant v united_states of america defendant-appellee exempt_organizations civic leagues women buyers club date u s court_of_appeals second circuit date the court found that a membership corporation open to and consisting of women who were buyers of ready- to-wear accessories or related lines did not qualify as a tax-exempt civic organization under sec_501 of the irc operated exclusively for the promotion of social welfare since the corporation performed many services for its members and therefore was not operated exclusively for the promotion of social welfare and further the word ‘exclusively’ as used in the statute has not been given a strict interpretation so as to foreclose every operation for a non-exempt purpose no matter how insubstantial but rather has been interpreted to mean ‘primarily ’ 148_f2d_948 cir stated another way non-exempt purpose if substantial in nature will destroy the exemption regardless of ‘the presence of a single the number or importance of truly exempt purposes ’ 326_us_279 affirmed u s court_of_appeals 2nd circuit no 338_f2d_526 affirming district_court ustc taxpayer’s position the examining agent contacted the organization’s president president by phone on september 20xx in order to explain in detail the proposed revocation and assessment of taxes due on income and as reportable on form_1120 for the three years under examination the agent further advised that it may be necessary on agreement to prepare a substitute for converted return sfcr on behalf of the organization to file for the same three-year period it was then explained that the agent would require the examined organization’s formal position on such revocation and assessment to this president remarked that agreement is likely based on the knowledge and admission that they org should have notified the irs in 19xx-86 of the abandonment of its original exempt_purpose but did not however he stated that full agreement cannot be reached without a meeting of the board_of directors to this the examining agent explained that a full proposal would be drafted cover letter rar forms and 886-a and form submitted to his group manager for approval and mailed to the organization to provide an opportunity to examine the position of the irs government ’s position the government maintains that four essential violations of tax law have occurred since 19xx e e first violation of sec_501 there is the failure to reconsider the organization’s original exempt_purpose when it decided to abandon any fire-fighting activity and instead redirected its purpose to that of a social organization there is evidence of a long recent history of an organization which behaves in the manner of a social organization but has failed to meet the requirements of a social organization under any of the applicable irc sections that may have been considered as a potential remedy and which used the profits to sustain itself without any consideration of taxes on income earned by engaging the general_public in a manner similar to the government maintains that such an organization has failed to demonstrate an exempt_purpose routinely failed to recognize its filing_requirements and tax obligation and as such should have its status under sec_501 revoked second violation of sec_11 and sec_6033 the organization failed to report information returns and tax a for-profit business if not exactly like returns form 886-a crev department of the treasury - internal_revenue_service page -8- department of the treasury - internal_revenue_service schedule no or exhibit form 886a explanation of items - revocation tax_assessment name of taxpayer org address city state year period ended 20xx12 20xx12 20xx12 e e third violation of sec_61 the organization ignored the fact that under the rules applicable to taxable and tax-exempt organizations discharge-of-indebtedness is taxable fourth violation of sec_6033 because the organization failed to report for three consecutive years and more it should be considered revoked rational analysis analysis of revocation proposed by agent first consider that an organization which was granted tax-exempt status under sec_501 of the internal_revenue_code must show that it operates as a civic league or some such similar organizational structure that is not organized for profit but operated exclusively for the promotion of social welfare in the present case this requirement was originally satisfied when the examined organization operated as a fire-fighting company the obvious social welfare_benefit of which was the protection of life and property when the organization decided in 19xx to retain only the social component of its original fire-fighters it had an obligation to reconsider its exempt status with the irs but did not over a period of many years 19xx to the present there is an established history of engaging the general_public to provide income to support the organization and this activity very closely resembles the activities of a for-profit social organization where the profits inure to the members of the organization sec_1_501_c_4_-1 holds that an organization is not operated primarily for the promotion of social welfare if its primary activity is operating a social_club for the benefit pleasure or recreation of its members or is carrying on a business with the general_public in a manner similar to organizations which are operated for profit second consider that the organization completely ignored its filing_requirements see sec_6033 for a period of six consecutive years beginning in 20xx in an attempt to retain its exempt status the organization filed 990-n electronic post-card but failed to file in 20xx and then filed in 20xx not only did the organization violate sec_6033 from 20xx to 20xx but it again ignored its filing requirement in 20xx third there is the continued and observable engagement of the general_public in a manner that imitates a for-profit organization and which activities do nothing to further a charitable or social welfare purpose as a final effort to maintain the organization’s exempt status disregarding the failure_to_file the for-profit social activities and the abandonment of fire-fighting if you consider the small portion of due’s used to fund a firemen’s relief benefit fifty cents per member per year with a one-time dollar_figure death_benefit you must consider the holding of revenue rulings and see law which maintain that a membership_organization of the type described is essentially a mutual self-interest type of organization and therefore not exempt under sec_501 analysis of modification c rejected by examining agent ignoring the fact that the organization failed to file tax and information returns for six consecutive years the agent considered modification of exempt status as provided by other paragraphs under sec_501 the argument would form 886-a rev department of the treasury - internal_revenue_service page -9- department of the treasury - internal_revenue_service schedule no or exhibit form 886a explanation of items - revocation tax assessment name of taxpayer org address city state year period ended 20xx12 20xx12 20xx12 be that if an organization can demonstrate compliance with another paragraph of sec_501 then perhaps a modification would be a remedy consider for example modification to the most closely resembled form of organization a social_club under sec_501 in order to meet the strict standards of sec_501 an organization must show e e e its members are bound together by a common objective and the common objective is directed towards pleasure recreation and other non-profitable purposes the organization must be able to demonstrate compliance with revproc_71_17 gross_receipts_test adherence to the host guest relationship a restriction against take-out sales and compliance with strict record-keeping requirements imposed by revproc_71_17 that clearly indicate the identities of nonmembers in the present case the organization operated openly with the general_public with evidence of what was formerly referred to as a call to action proposed_regulations but later modified to read inducement to purchase sell or use any company service facility or product see sec_1_513-4 this concept of inducement is seen in the many online advertisements wherein the organization calls-out to the general pubic induces them to enjoy the recreational food beverages gaming dancing or other activities hosted by the organization for a fee see work papers in section 3-f-3 advertising it seems clear that even if there was a history of timely filing of this organization would fail to meet the strict requirements of revproc_71_17 and in so doing would fail over many years to demonstrate that it behaves in compliance with sec_501 in order to stand up to sec_501 the organization must meet the definition of a charity and be able to pass a public support_test which is not evident in this case to qualify under sec_501 or sec_501 the organization must be part of a lodge_system which it is not and lastly as there is no evidence of a purely veteran- related component sec_501 must also be ruled out a useful research document that helps explain how the irs views the process and rejection of modification of status may be found in private_letter_ruling plr 20xx26040 a plr is not a citable document it does however serve to illustrate the analytical process taken by the examining agent when excluding other subsections of sec_501 as a possible remedy for revocation see conclusion continued on last page of this document conclusion the examining agent in consideration of all facts and circumstances proposes revocation of exempt status and a tax_assessment for the three years ending december 20xx 20xx and 20xx the facts and the law in particular the language of t reg c -1 a ii and the cited rulings present sufficient arguments to propose revocation especially in light of the fact that the organization has abandoned its original exempt_purpose this recommendation is offered as a proposal with the intention of securing the organization’s agreement and signature on form sec_5701 form 886-a rev department of the treasury - internal_revenue_service page -10- form 886a department of the treasury - internal_revenue_service explanation of items - revocation tax schedule no or exhibit assessment name of taxpayer org address city state year period ended 20xx12 20xx12 20xx12 and 6018-a further it is recommended that the organization consider remittance of the tax due in the amount of dollar_figure as indicated at the bottom of page two of form_4549 in the absence of forms for the three years under examination the agent proposes that he prepare substitute returns prepared by the irs and referred to as converted-returns on behalf of the examined organization which will then be the method of reporting income taxes subsequent to december 20xx and unless or until the organization is able to apply for tax-exempt status under a different paragraph under sec_501 this approach will create a filing requirement for reporting on form_1120 that will be associated with the organization’s current tax id that is to say that subsequent to agreement and payment of taxes the organization will file income_tax returns form_1120 unless or until it applies for and is granted tax-exempt status under another provision of sec_501 this amount represents adjustments reportable on form_1120 for the periods ending december 31st 20xx 20xx and 20xx respectively and does not include interest and or penalties as may be calculated and assessed by the irs form 886-a crev department of the treasury - internal_revenue_service page -11-
